Citation Nr: 0212350	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for anatomical loss of 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION


The veteran served on active duty from July 15, 1963, to 
July 25, 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 2000 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied the veteran's claims of service connection for 
a back disorder and anatomical loss of the left eye.


REMAND

A review of the record on appeal shows that the veteran, in a 
VA Form 9 received by the RO in February 2001, requested a 
hearing before a member of the Board at the local VA Office.  
However, while a review of the record on appeal shows the 
veteran was scheduled for and thereafter declined to attend a 
video hearing, the record does not show that a hearing before 
a member of the Board at the local VA Office was ever 
scheduled or held.  Moreover, a review of the record does not 
reveal that the veteran withdrew his hearing request.  
Accordingly, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2001).


	(CONTINUED ON NEXT PAGE)



To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule a hearing for the 
veteran before a member of the Board of 
Veterans' Appeals at the local VA Regional 
Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

